Citation Nr: 1122083	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a headache disability.  

5.  Entitlement to service connection for a throat disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In June 2009, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In September 2009, the Board remanded the issues listed on the title page above for additional development.  The Board also remanded the issue of entitlement to service connection for a heart disability with directions to the RO/AMC to issue a statement of the case.  Following the issuance of the statement of the case, the Veteran did not appeal that decision; hence, it is not subject to the Board's review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there are due process considerations that require that these matters be remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

Specifically, while it appears that the AOJ accomplished much of the development set forth in the September 2009 Remand directive, including requesting Social Security disability records, obtaining additional service records, and obtaining additional medical evidence, it has yet to review this evidence and issue a supplemental statement of the case.  The Board notes, in this respect, that VA regulations mandate that the AOJ must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  See 38 C.F.R. § 19.31(2010).  Regulations further mandate that the AOJ is required to issue a supplemental statement of the case if, pursuant to a remand of the Board, unless one of the following two exceptions applies: 1) the only purpose of the remand is to assemble records previously considered by the AOJ; or 2) the Board specifies in the remand that a supplemental statement of the case is not required.  See 38 C.F.R. § 19.31(c).  

Here, while the AOJ issued a statement of the case with respect to the claim for service connection for a heart disability, it did not issue a supplemental statement of the case addressing the other issues on appeal.  As such, in order to afford the Veteran due process required by regulation, the claim must be remanded for readjudication and the issuance of a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AOJ shall readjudicate the Veteran's claim for service connection for residuals of pneumonia, bilateral hearing loss, tinnitus, headaches, and a throat disability, to include all evidence received since the most recent supplemental statement of the case (SSOC).  If the claims remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



